DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24-26, 29, 30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 2017/0359737).

Regarding claim 21, Singh discloses 
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (¶ [0150]: If implemented in software executed by a processor, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium), cause the apparatus to: 
transmit a request for one or more cell global identities associated with one or more cells to a network entity (¶ [0060]: At 430, base station 105-i may receive identifiers associated with ;
receive neighbor relation related information associated with the one or more cells (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion); and 
update one or more neighbor relation tables based upon the received neighbor relation related information (¶ [0048]: NRTs may also be updated using information from other base stations 105. For example, a base station may receive a NRT from another base station over a backhaul link 134 (e.g., X2) and may use information within the received NRT to update its own NR; ¶ [0062]: Based on the indication, base station 105-g may change PCI at 445 or base station 105-h may change PCI at 450 to avoid PCI confusion).
Regarding claim 26 referring to claim 21, Singh discloses A method, comprising: ... (See the rejection for claim 21).

Regarding claims 24 and 29, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: transmit information (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion. Based on the indication, base station 105-g may change PCI based upon the updated one or more neighbor relation tables (¶ [0048]: NRTs may also be updated using information from other base stations 105. For example, a base station may receive a NRT from another base station over a backhaul link 134 (e.g., X2) and may use information within the received NRT to update its own NR).

Regarding claim 25, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive an indication from the network entity about which network entity is responsible for running cell global identity measurement report configurations (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion. Based on the indication, base station 105-g may change PCI at 445 or base station 105-h may change PCI at 450 to avoid PCI confusion. Thereafter, base station 105-g, base station 105-h, and UE 115-d may communicate at 455).

Regarding claims 30, Singh discloses 
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (¶ [0150]: If implemented in software , cause the apparatus to: 
receive a request for one or more cell global identities associated with one or more cells from a second network entity (¶ [0060]: At 430, base station 105-i may receive identifiers associated with neighboring base station 105-h (e.g., over a backhaul link) ... Detecting PCI confusion at 415 may include determining the PCI of neighboring base stations 105-g and 105-h are the same and the ECGIs of base stations 105-g and 105-h are different); 
update one or more neighbor relation tables with additional neighbor relations (¶ [0048]: NRTs may also be updated using information from other base stations 105. For example, a base station may receive a NRT from another base station over a backhaul link 134 (e.g., X2) and may use information within the received NRT to update its own NR); and 
transmit neighbor relation related information associated with the one or more cells to the second network entity (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion).

Regarding claim 32, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive one or more measurement reports with one or more one or more cell global identities and/or other neighbor relation related information (¶ [0059]: UE 115-d may determine SI from the broadcast message at 415 and may then determine one or more identifiers (e.g., such as ECGI, NHN-ID, or RAT type) 

Regarding claim 33, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: interpret the one or more received cell global identities and/or other received neighbor relation related information (¶ [0059]: UE 115-d may determine SI from the broadcast message at 415 and may then determine one or more identifiers (e.g., such as ECGI, NHN-ID, or RAT type) associated with base station 105-g at 420. Once the identifying information of base station 105-g is determined by UE 115-d, the UE 115-d may transmit a report including the identifiers of base station 105-g to base station 105-i at 425; ¶ [0060]: At 430, base station 105-i may receive identifiers associated with neighboring base station 105-h (e.g., over a backhaul link). By comparing the identifiers received from base station 105-h and the identifiers in the report transmitted by UE 115-d at 425, the base station 105-i may detect that PCI confusion has occurred between base stations 105-g and 105-h at 435. Detecting PCI confusion at 415 may include determining the PCI of neighboring base stations 105-g and 105-h are the same and the ECGIs of base stations 105-g and 105-h are different).

Regarding claim 34, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: transmit an indication to the second network entity about which network entity is responsible for running cell global identity measurement report configurations (¶ [0062]: At 440, if PCI confusion is detected, base station .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2017/0359737) in view of Shetigar et al. (US 2015/0271714).

Regarding claims 22 and 27, Singh discloses all the subject matter of the claimed invention with the exception of wherein at least one entry is missing from an apparatus’s neighbor relation table for the one or more cells. Shetigar from the same or similar fields of endeavor discloses wherein at least one entry is missing from an apparatus’s neighbor relation table for the one or more cells (¶ [0025]:  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Singh by detecting cells as reported by UE not being present in NRT at eNB of Shetigar. The motivation would have been to facilitating automatic neighbor relation (ANR) in a wireless telecommunication network environment (Shetigar ¶ [0001]). 

Claims 23, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2017/0359737) in view of Cheng et al. (US 2021/0120481).

Regarding claims 23 and 28, Singh discloses all the subject matter of the claimed invention with the exception of wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive at least one measurement report with a cell global identity for which no neighbor relation table entry exists. Cheng from the same or similar fields of endeavor discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive at least one measurement report with a cell global identity for which no neighbor relation table entry exists (¶ [0043]: self-organizing networks (SON) may use an automatic neighbor relation (ANR) function to automatically create and maintain a neighbor list ... The serving base station may then determine whether its neighbor list includes an entry for the detected PCIs. If the 

Regarding claim 31, Singh discloses all the subject matter of the claimed invention with the exception of wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: perform a configuration using one or more cell global identity measurement report configurations. Cheng from the same or similar fields of endeavor discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: perform a configuration using one or more cell global identity measurement report configurations (¶ [0112]: base station 105-e may transmit a master cell CGI reporting configuration to UE 115-c (e.g., at 425, UE 115-c may receive an indication to determine system information associated with a second cell, ... the master cell CGI . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, of Singh by transmitting a master cell CGI reporting configuration including cell and beam specific measurement and reporting configuration of Cheng. The motivation would have been to provide improved methods, systems, devices, or apparatuses that support measurement configuration for global cell identifier (CGI) reporting (Cheng ¶ [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466